PER CURIAM.
These are consolidated appeals by Willie Edwin Sayles, Jr., and Albert Edwards from judgments and sentences entered pursuant to jury verdicts finding defendants guilty of conspiracy and robbery.
The record reveals that the only item of any possible appellate merit had to do with an alleged improper communication with the jury. This matter was raised for the first and only time in an amended motion for new trial filed by the Defendant-Sayles. However, he did not present this motion to the trial court for its consideration and ruling, but instead chose to file his notice of appeal with this court. This action constituted an abandonment of his motion and its contents. State ex rel. Faircloth v. District Court of Appeal, Third District, Fla.1966, 187 So.2d 890.
Affirmed.
SMITH, C. J., and ANDREWS and WALDEN, JJ., concur.